There were divers exceptions assigned as error, but they were all abandoned in this Court, save exception 4, that the court overruled the motion of the Southern Railroad Company to dismiss the action as to it "upon the ground and because of its nonliability by reason of Federal control," which motion was in writing, and is set out in the record.
It is not necessary to discuss this point, as it was fully considered and decided in Clements v. R. R., 179 N.C. 225, as to the same defendant in which we affirmed the decision in Hill v. Director General, 178 N.C. 609, that the Director General was in effect a receiver, and therefore the action will lie against him under the act of Congress, and that the defendant, the Southern Railroad Company, was properly joined as a *Page 660 
codefendant under the rulings in Logan v. R. R., 116 N.C. 940; Harden v. R.R., 129 N.C. 354, and the uniform decisions of the Court since.
The decision in Clements v. R. R., supra, and other cases cited above, and the reasons therefor, were reviewed and reaffirmed in Gilliam v. R. R.,179 N.C. 508.
Upon the authority of the above cases, and for the reasons therein given, we find in this appeal
No error.